Case 1:20-cv-05746-FB-RML Document1-1 Filed 11/25/20 Page 1 of 10 PagelD #: 4

State of New York - Department of State
Division of Corporations

Party Served: Plaintiff/Petitioner:
VALLO TRANSPORTATION LTD. GOUFAL, HICHAM

VALLO TRANSPORTATION LTD.
151-17 6TH ROAD
WHITESTONE, NY 11357

Dear Sir/Madam:

Enclosed herewith is a legal document which was served upon the Secretary of
State on 09/23/2020 pursuant to SECTION 306 OF THE BUSINESS CORPORATION LAW.

This copy is being transmitted pursuant to such statute to the address
provided for such purpose.

Very truly yours,
Division of Corporations
Case 1:20-cv-05746-FB-RML Document1-1 Filed 11/25/20 Page 2 of 10 PagelD #: 5

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF Kings

 

 

Hicham Goufal,

Plaintiff/Petitioner,

- against - Index No. 5 / 6é 2) [2 G20

The City of New York et al,

Defendant/Respondent.

x
NOTICE OF ELECTRONIC FILING
(Mandatory Case)

(Uniform Rule § 202.5-bb)

You have received this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts E-filing system (“NYSCEF”), and

2) You are a Defendant/Respondent (a party) in this case.

@ If you are represented by an attorney:
Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

® If you are not represented by an attorney:
You will be served with all documents in paper and you must serve and file your
documents in paper, unless you choose to participate in e-filing.
If you choose to participate in e-filing, you must have access to a computer and a

scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to receive service of documents.

The benefits of participating in e-filing include:
@ serving and filing your documents electronically
free access to view and print your e-filed documents
@ limiting your number of trips to the courthouse
@ paying any court fees on-line (credit card needed)
To register for e-filing or for more information about how e-filing works:
® visit: www.nycourts.gov/efile-unrepresented or

@ contact the Clerk’s Office or Help Center at the court where the case was filed. Court
contact information can be found at www.nycourts.gov

Page 1 of 2 EFM-1
Case 1:20-cv-05746-FB-RML Document1-1 Filed 11/25/20 Page 3 of 10 PagelD #: 6

To find legal information to help you represent yourself visit www.nycourthelp.gov

Information for Attorneys
(E-filing is Mandatory for Attorneys)

An attorney representing a party who is served with this notice must either:

1) immediately record his or her representation within the e-filed matter on the
NYSCEF site www.nycourts.gov/efile ; or

2) file the Notice of Opt-Out form with the clerk of the court where this action is
pending and serve on all parties. Exemptions from mandatory e-filing are limited to
attorneys who certify in good faith that they lack the computer hardware and/or
scanner and/or internet connection or that they lack (along with all employees subject
to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

For additional information about electronic filing and to create a NYSCEF account, visit the

NYSCEF website at www.nycourts.goviefile or contact the NYSCEF Resource Center
(phone: 646-386-3033; e-mail: nyscef@nycourts.gov).

Dated: . September 4,2020 re]

 

J effrey S. Antin

 

49 West 37th Street, 7th Floor

 

 

 

Name
Antin, Ehrlich & Epstein, LLP New York, New York 10018
| Firm Name Address

21 2-221-5999
Phone

 

jantin@aeelaw.com B

E-Mail

 

To: .ALL DEFENDANTS

 

 

 

2/24/20

Index # Page 2 of 2 EFM-1
Case 1:20-cv-05746-FB-RML Documenti-1 Filed 11/25/20
(FILED: KINGS COUNTY CLERK. 09704720206 62:35 PM
NYSCEF DOC. NO. 1

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

HICHAM GOUFAL,
Plaintiff,
-against-
THE CITY OF NEW YORK, THE NEW YORK CITY BOARD
OF EDUCATION, THE NEW YORK CITY DEPARTMENT OF
EDUCATION, VALLO TRANSPORTATION LTD. and
GREGORY MURPH,

Defendants.

 

ie
vay

TO THE ABOVE NAMED DEFENDANTS:

Page 4 of 4 OEP #3 d621/2020

RECEIVED NYSCEF: 09/04/2020

Index No.:
Date Purchased:

Plaintiff designates
KINGS County
as the place of trial.

The basis of the venue is
situs of occurrence

SUMMONS
Plaintiff resides at

130 Cheshire Street
Stratford, CT 06614

You are hereby summoned to answer the complaint in this action and to serve a copy of your

answer, or, if the complaint is not served with this summons, to serve a notice of appearance, on the

Plaintiff's Attorney(s) within 20 days after the service of this summons, exclusive of the day of

service (or within 30 days after the service is complete if this summons is not personally delivered to

you within the State of New York); and in case of your failure to appear or answer, judgment will be

taken against you by default for the relief demanded in the complaint.

Dated: New York, New York
August 24, 2020

Antin, Ehrlich & Epstein, LLP.

Attorneys for Plaintiff

49 West 37" Street - 7" Floor
New York, New York 10018
(212) 221-5999

aed
TO: The City of New York

100 Church Street

New York, New York10007

The New York City Board of Education

100 Church Street

New York, New York 10007

The New York City Department of Education
100 Church Street

New York, New York 10007

1 of 7

€ Le dia ts hI rrww

Vallo Transportation LTD.

c/o Sec of State

Gregory Murph

2630 Linden Boulevard, apt. 4B
Queens, New York 11208
Case 1:20-cv-05746-FB-RML Document 1-1 Filed 11/25/20 Page 5 of 10 ba

elD #
[FILED: KINGS COUNTY CLERK 0970472020 02:35 PM) NO. 5ié621/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 09/04/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

pene ate rae mei a we “x

HICHAM GOUFAL,
Index No.
Plaintiff,
-against- COMPLAINT
THE CITY OF NEW YORK, THE NEW YORK CITY
BOARD OF EDUCATION, THE NEW YORK CITY
DEPARTMENT OF EDUCATION, VALLO
TRANSPORTATION LTD. and GREGORY MURPH,

Defendants.

Plaintiff, Hicham Goufal, complaining of the defendants herein by his attorneys, Antin, Ehrlich &
Epstein, LLP, respectfully set forth and allege as follows:

1. That at all times herein mentioned, the defendant, The city of New York, (herein after
referred to as “City”) was and still is a municipal corporation organized and existing under and by virtue
of the laws of the State of New York.

2. That at all times herein mentioned, plaintiff duly served a Notice of Claim and Intention to
Sue thereupon on the defendant, “City”, on August 2, 2019, within the time prescribed by law.

3. That on August 20, 2019, plaintiff duly served an Amended Notice of Claim and Intention
to Sue thereupon on the defendant, “City”, within the time prescribed by law which included a copy of the
police report.

4. That defendant, “City”, has neglected and refused to make an adjustment in payment
thereof within more than thirty (30) days after service of said Notice and Claim and Intention to Sue.

5. That the plaintiff has duly complied with all statutes and laws applicable to the defendant,

“City”, precedent to the making of this claim and bringing this action.

2 of 7
Case 1:20-cv-05746-FB-RML_ Document 1-1 Filed 11/25/20 Page 6 of 10 PagelD Bi %o1/2020

 

 

(PILED: KINGS COUNTY CLERK 09/04/2020 02:35 PM) INDE
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 09/04/2020
6. That at all times herein mentioned, the defendant, The New York City Board of Education,

(herein after referred to as “Board”) was and still is a municipal corporation organized and cxisting under
and by virtue of the laws of the State of New York.

7. That at all times herein mentioned, plaintiff duly served a Notice of Claim and Intention to
Sue thereupon on the defendant, “Board”, on August 2, 2019, within the time prescribed by law.

8. That on August 20, 2019, plaintiff duly served an Amended Notice of Claim and Intention
to Sue thereupon on the defendant, “Board”, within the time prescribed by law which included a copy of
the police report.

9. That defendant, “Board”, has neglected and refused to make an adjustment in payment
thereof within more than thirty (30) days after service of said Notice and Claim and Intention to Sue.

10. That the plaintiffhas duly complied with all statutes and laws applicable to the defendant,
“Board”, precedent to the making of this claim and bringing this action.

11. That at all times herein mentioned, the defendant, The New York City Department of
Education, (herein after referred to as “Education”) was and still is a municipal corporation organized and
existing under and by virtue of the laws of the State of New York.

12. That at all times herein mentioned, plaintiff duly served a Notice of Claim and Intention to
Sue thereupon on the defendant, “Education”, on August 2, 2019, within the time prescribed by law.

13. That on August 20, 2019, plaintiff duly served an Amended Notice of Claim and Intention
to Sue thereupon on the defendant, “Education”, within the time prescribed by law which included a copy
of the police report.

14. That defendant, “Education”, has neglected and refuscd to make an adjustment in payment

thereof within more than thirty (30) days after service of said Notice and Claim and Intention to Sue.

3 of 7
Case 1:20-cv-05746-FB-RML Document 1-1 Filed 11/25/20 Page 7 of 10 Pagel #1

 

 

(FILED: KINGS COUNTY CLERK 0970472020 02:35 PM) INDEX NO 516621/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 09/04/2020

15. That the plaintiffhas duly complied with all statutes and laws applicable to the defendant,
“Education”, precedent to the making of this claim and bringing this action.

16. Upon information and belief, that at all times herein mentioned, defendant, Vallo
Transportation LTD, (herein after referred to as “Vallo”) was a domestic business corporation duly
organized and existing under and by virtue of the Laws of the State of New York.

17. Upon information and belief, that at all times herein mentioned, defendant, “City”, was the
owner of a bus bearing registration number 38158BB, New York.

18. Upon information and belief, that at all times herein mentioned, defendant Gregory Murph,
was the operator of a bus bearing registration number 38158BB, New York.

19. Upon information and belief, that at all times hereinafter mentioned, the defendant,
Gregory Murph, was an employee of the defendant, “City”.

20. Upon information and belief, that at all times the hereinafter mentioned, the defendant,
Gregory Murph, was operating the aforementioned bus of the defendant, “City”, in the course of his
employment with and within the scope of his authority as an employee of the defendant, “City”.

21, Upon information and belief, that at all times herein mentioned, defendant, Gregory
Murph, was in physical charge, operation, management and control of the aforesaid bus owned by the
defendant, “City”, with the knowledge, consent and permission, either expressed or implied, of the
defendant owner thereof.

22, Upon information and belief, that at all times herein mentioned, defendant, “Board”, was
the owner of a bus bearing registration number 38158BB, New York.

23. Upon information and belief, that at all times hereinafter mentioned, the defendant Gregory

Murph, was an employee of the defendant, “Board”.

4 of 7
Case 1:20-cv-05746-FB-RML Document 1-1 Filed 11/25/20 Page 8 of 19 wa pagelD #: 11

(FILED: KINGS COUNTY CLERK 0970472020 02:35 PM 516621/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 09/04/2020

24, Upon information and belief, that at all times the hereinafter mentioned, the defendant,
Gregory Murph, was operating the aforementioned bus of the defendant, “Board”, in the course of his
employment with and within the scope of his authority as an employee of the defendant, “Board”.

25. | Upon information and belief, that at all times herein mentioned, defendant, Gregory
Murph, was in physical charge, operation, management and control of the aforesaid bus owned by the
defendant, “Board”, with the knowledge, consent and permission, either expressed or implied, of the
defendant owner thereof.

26. Upon information and belief, that at all times herein mentioned, defendant, “Education”,
was the owner of a bus bearing registration number 38158BB, New York.

27, Upon information and belief, that at all times hereinafter mentioned, the defendant Gregory
Murph, was an employee of the defendant, “Education”.

28, Upon information and belief, that at all times the hereinafter mentioned, the defendant,
Gregory Murph, was operating the aforementioned bus of the defendant, “Education”, in the course of his
employment with and within the scope of his authority as an employee of the defendant, “Board”.

29. Upon information and belief, that at all times herein mentioned, defendant, Gregory
Murph, was in physical charge, operation, management and control of the aforesaid bus owned by the
defendant, “Education”, with the knowledge, consent and permission, either expressed or implied, of the
defendant owner thereof.

30. Upon information and belief, that at all times herein mentioned, defendant, “Vallo” was the
owner of a bus bearing registration number 38158BB, New York.

31, Upon information and belief, that at all times herein mentioned, defendant, Gregory

Murph, was the operator of a motor vehicle bearing registration number 38158BB, New York.

5 of 7
 
  
 

Case 1:20-cv-05746-FB-RML Document i-1 Filed 11
(FILED: KINGS COUNTY CLERK 09/04/2020 02:35 PM

NYSCEF DOC. NO. 1

0 Page 9 of 1h Ea0SP 1621/2020

RECEIVED NYSCEF: 09/04/2020

32. | Upon information and belief, that at all times hereinafter mentioned, the defendant,
Gregory Murph, was an employee of the defendant, “Vallo”.

33. | Upon information and belief, that at all times the hereinafter mentioned, the defendant,
Gregory Murph, was operating the aforementioned motor vehicle of the defendant, ““Vallo”, in the course
of his employment with and within the scope of his authority as an employee of the defendant, “Vallo”.

34. | Upon information and belief, that at all times herein mentioned, defendant, Gregory
Murph, was in physical charge, operation, management and control of the aforesaid motor vehicle owned
by the defendant, “Vallo”, with the knowledge, consent and permission, either expressed or implied, of
the defendant owner thereof.

35, That at all times herein mentioned, plaintiff, Hicham Goufal, was the ooperator ofa motor
vehicle bearing registration number 1 QUEST, CT.

36. That on the 24 day of May, 2019 at approximately 9:55 a.m., defendants’ aforesaid bus
came into contact with and struck plaintiff's vehicle on 6" Avenue, at or near its intersection with Dean
Street, a public street and thoroughfare, in the County of Kings, City and State of New York.

37. That as a result of the foregoing, plaintiff was caused to and did sustain severe personal
injuries and was required to seek and obtain medical care and attention in an effort to care and/or alleviate
the same and upon information and belief and will be compelled to do so in the future.

38. That the aforesaid occurrence and the injuries sustained by this plaintiff were caused
wholly and solely by reason of the carelessness and negligence of the defendants herein without any fault
or negligence on the part of the plaintiff contributing thereto.

39. That plaintiff has sustained a serious injury as the same in Section 5102(d) of Insurance
Law of the State of New York and/or economic loss greater than basic economic loss as defined in

Section 5102(a) of the Insurance Law of the State of New York.

6 of 7
Case 1:20-cv-05746-FB-RML Document 1-1 Filed 11/25/20 Page 10 of 10 PagelD
(FILED: KINGS COUNTY CLERK 09/04/2020 02:35 P INDERNG? S1¢6621/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 09/04/2020
40. That this action falls within one or more of the exceptions set forth in Section 1602 of the
CPLR.
41. That as aresult of the foregoing, plaintiff, Hicham Goufal, has been damaged = asum that
exceeds the jurisdictional amount of all lower courts which would otherwise have jurisdiction.
WHEREFORE, the plaintiff, Hicham Goufal, demands judgment against the defendants
in the sum above mentioned, all together with the costs and disbursements of this action.
Dated: New York, New York

August 24, 2020

Antin, Ehrlich & Epstein, LLP
Attorneys for Plaintiff

49 West 37" Street - 7" Floor
New York, New York 10018
(212) 221-5999

f
By: Balf ad. hp!

7 of 7
